Mr. Justice Waterman delivered the opinion of the Court. There is in this case no bill of exceptions. If either the note, nor the affidavit of merits said to have been made by the defendant, is before us. Appellant urges that he filed a plea of the general issue, and with it a sufficient affidavit of merits, and that the court improperly struck his plea from the files. If this be so, he should, by bill of exceptions, have presented a record of what he and the court did in this regard. Bowlan v. Lambka, 57 Ill. App. 334; Van Cott v. Sprague, 5 Ill. App. 99; Baldwin v. McClellan, 50 Ill. App. 645. No error appearing, the judgment of the Superior Court is affirmed.